Title: To John Adams from John Quincy Adams, 2 January 1814
From: Adams, John Quincy
To: Adams, John



My Dear Sir.
St Petersburg 2. January 1814.

The last Letters I have had the pleasure of receiving from you are those of 1. and 2. July, and excepting them and others of the same period, from my Mother and Brother, I have nothing from America dated later than June—The Communications are now nearly annihilated, and but for the return of the Gentlemen who came out here on the extraordinary Mission, and that of their companions I should be deprived of all means of transmitting a letter to my friends.
The Neptune, the vessel in which those Gentlemen came, and which they ordered in the beginning of November to go and wait for them at Gothenburg has affected her passage to that Port—Mr Gallatin, who to this day has received information of the decision of the Senate upon his nomination to this mission, only through the medium of a newspaper, intends leaving this place in the course of eight or ten days. He has received a letter from one of his Relations in Geneva, proposing to meet him in Switzerland, and I believe contemplates commencing his Journey in that direction—You will easily judge from your intimate knowledge of the usual course of official transactions, of the situation in which he personally, and his Colleagues have been placed, with the certain information, now nearly three Months since received of the vote in Senate upon the nominations, and without any authentic Communication of the fact.—As neither Mr Bayard nor myself have received our Commissions under the appointment with advice and consent, Mr Gallatin’s powers to act, are still precisely the same as our own, and if the Mediation had been accepted, and the Negotiation in progress, we should have been thrown into a dilemma not a little awkward and embarrassing. The British Government however peremptorily refused to treat with the United States, under the Mediation of Russia, or as they expressed it, under any Mediation.—This Determination they communicated to the Emperor Alexander at his Head-Quarters, and from the Nature of the occupations which have occupied his time and absorbed his attention, no official communication has yet been made to us of this Event. Mr Gallatin on receiving intelligence of the issue of his nomination in the Senate, determined not to wait for official dispatches announcing it; but as he has no other means of returning to the United States than by the Neptune, and as we have been daily expecting the information from this Government which will authorize the departure of Mr Bayard, he has been waiting hitherto untill the State of the roads and the advancement of the Season have induced him to conclude upon his departure with out longer delay.
The British Government through an indirect channel, have offered to treat with the American Envoys, directly, either at Gothenburg or in England, and have intimated to them an invitation to London for that purpose—As we have no powers to treat otherwise than under the Mediation we could not accept this invitation, but Mr Gallatin and Mr Bayard propose to avail themselves of it, to stop in England on their return home, and to ascertain in a manner involving no responsibility what the views of the British Government are in relation to a Peace with  the United States—Those views have indeed been made known to us in a manner sufficiently intelligible to leave me little expectation that my Colleagues will find a favourable opportunity for bringing an accommodation to a successful issue, but the desire of our Country and of our Government is so strong for Peace, that no honourable opportunity for attempting to accomplish it ought to be neglected.
As the military and political Revolutions in the North of Europe have now opened a communication from this Country to England by the way of Holland, Mr Gallatin and Mr Bayard intend to take that course instead of going to Gothenburg. They propose ordering the Neptune to Falmouth, and going by land themselves to Amsterdam. The Packets already pass between Helvoet-Sluys and Harwich, and will furnish them the means of conveyance to  England—As Mr Gallatin takes his departure first, he will make his visit to Switzerland, and meet Mr Bayard again in Holland.
Mr Payne Todd, Mrs: Madison’s son, and Coll: Milligan who came out with Mr: Bayard, are going through Sweden, to Gothenburg, there to embark for England, intending to wait, for the arrival of the other Gentlemen there, and it is by them that I now have the opportunity of writing to you.
The changes of all kinds in Europe which have occurred in the course of the year now elapsed have been too momentous not to have been universally known in America, and too decisive in their character not to have been justly appretiated by you. The general result has been the natural and obvious consequence of the preceding campaign of 1812—The fatal blow to the exclusive dominion of France upon this Continent was given by the immediate hand of Heaven.
Δῖα δίκη σβέσσει κρατερὸν κορὸν, ὔβριος ὑίον,
Δεινὸν μαιμώοντα, δοκεῦντ ἀνὰ πάντα πυθέσθαι.
Compescet juvenem meritissima poena, superbum,
Instinctum furiis, Sibi cedere cuncta putantem.
This Oracle is in Herodotus. VIII. p. 483. but not having an Herodotus at hand I take it from Jortin’s remarks on Ecclesiastical History.—I pray you to give it to my Son George as an exercise to construe—There is in Jortin an amusing critical discussion of the meaning of the terms ὔβριος ὑίον, which are emasculated in the latin Juvenum superbum—how they suited Xerxes may be matter of controversy, much more than their application to Napoleon.
 Since the victory of Leipzig the allied Powers say they have made proposals of Peace to him, and there are rumours that a Negotiation is in train—That Peace is seriously intended may be questioned, but as France is now invaded, on three sides at once, her prospects are by no means cheering—In a military point of view the great parties are nearly where they were in 1792! But France has past from the inflammatory to the putrid stage of her fever—The Prince of Orange, styles himself Sovereign Prince of the United Netherlands, and is to give them a Constitution—Thus ends in Europe the Romance of Liberty, Equality, and Fraternity—The Rights of Man—and Republics, one and indivisible.
May the blessings of Heaven attend you, this and many succeeding years—So prays your ever affectionate Son
John Quincy Adams.